[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 7522
The defendant's motion to strike (#103) count two of the plaintiff's complaint, and the prayer for relief seeking double and treble damages pursuant to General Statutes § 14-295, is granted as the plaintiff has not alleged any facts supporting recklessness beyond those alleged to support a cause of action in negligence in count one. Furthermore, merely alleging violation of "trigger statutes" enumerated in § 14-295 is also insufficient to support a cause of action in recklessness. See Jimenez v. Schell, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 137265 (November 8, 1994, Lewis, J.); Meiliken v. Romano,
Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 131303 (April 28, 1994, Lewis J.); Castrovillari v.Bourse, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 129351 (March 3, 1994, Lewis, J.).
LEWIS, J.